Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/11/22 has been entered.
 
Status of Claims
Applicant’s amendments filed 8/11/22 have been entered. Claims 1, 5, and 8 have been amended. Claims 2, 3, 6, 7, 9, and 19 have been cancelled. Claims 24-26 have been newly added.
The rejection below has been updated to reflect the amendments to the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 5, 8, 11-18, 20, and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Fisher et al. (US 2016/0250982) in view of Akiba et al. (US 2009/0298669).
Regarding claims 1, 4, and 24, Fisher teaches thin transparent laminates for use as windows (Fisher para 2), where the laminate comprising first and second soda-lime glass layers (Fisher para 60) sandwiching an interlayer (Fisher para 30) such that a second major surface of the first glass sheet faces a first major surface of the second glass sheet (Fisher fig 2, 3). Additionally, Fisher teaches that the thickness of each glass layer may be from 0.3-4 mm, including all sub-ranges therebetween, and thus specifically the claimed ranges of 1.4-2.6 mm (Fisher para 33, 34) for the first pane of glass and a range 0.3-1.0 mm for the second pane, where the second pane is thinner than the first pane. (Fisher para 34). 
 Prior art which teaches a range within, overlapping, or touching the claimed range anticipates if the prior art range discloses the claimed range with sufficient specificity, see MPEP 2131.03. It is noted that when prior art provides ranges within the claimed range, it is considered anticipatory even when the examples of the prior art do not necessarily anticipate. "A reference is not limited to the disclosure of specific working examples.” In re Mills, 470 F.2d 649, 651 (CCPA 1972); see also Susi, 440 F.2d at 446 n.3 (explaining that disclosed examples do not necessarily constitute a teaching away from a reference’s broader disclosure).
Further, because Fisher teaches the claimed thickness, it meets the claimed equations for CSmin, and CSmax-. This is due to how the claim and the equations are presented. The only defined variable that can be tested/altered is thickness (t), as a1 and b1 are given discrete values, without context or requirement that the values be directly related to the glass. That is, they read as a range of constants, not variables. As a result, any strengthened soda-lime-silicate glass which meets the rest of the claim and the claimed thickness would be capable of meeting the equation.
Finally, Fisher teaches that the surface of either or both substrates may have a CS of about 50-800 MPa (Fisher para 68, 72), which overlaps with the ranges provided in Applicant’s Table 1. Fisher further provides examples where one substrate may have a surface CS of 50-200MPa and a second substrate may further have a CS of 600-800 MPa and a DOL of 35-70 µm (Fisher para 68, 72) One of ordinary skill in the art would have considered the invention to have been obvious because the CS taught by Fisher overlaps with the instantly claimed CS and therefore is considered to establish a prima facie case of obviousness. It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, see MPEP 2144.05.
Fisher is silent with respect to the second sheet of chemically strengthened glass having a composition of 66-72 mol% SiO2, 1-4 mol% Al2O3, 8-15 mol% MqO, 1-8 mol% CaO, 12-16 mol% Na2O or where the second sheet of glass has a composition comprising (by weight) 58% to 70% SiO2, 5% to 15% Al2O3, 12% to 18% Na2O, 0.1% to 5% K2O, 4% to 10% MqO and 0% to 1% CaO with the provisos that the sum of the Al2O3 and MqO exceeds 13% by weight, that the sum of the amounts of Al2O3 plus MgO divided by the amount of K2O exceeds 3 and that the sum of the Na2O plus K2O plus MqO exceeds 22% by weight.
Fisher and Akiba are related in the field of aluminosilicate glasses that have been strengthened. Akiba teaches a strengthened aluminosilicate glass with a composition of 50-74 mol% SiO2 (Akiba para 50-51), 1-10 mol% Al2O3 (Akiba para 52-53), 2-15 mol% MgO (Akiba para 72-73), 1-10 mol% CaO (Akiba para 74), and 6-14 mol% Na-2O (Akiba para 55-56), where the total of MgO and CaO should be 7-15 mol% (Akiba para 76). While Akiba does not explicitly teach the claimed amount of CaO/(MgO + CaO) being 0.1-0.4, as Akiba teaches overlapping ranges with the required amounts of both MgO and CaO, there would exist embodiments which further meet the claimed relationship between the two oxides. Akiba teaches that a glass of this composition and with a thickness from 0.02-1 mm (Akiba para 35) may be chemically tempered to have a depth of layer of at least 20 µm (Akiba para 36) with a surface stress of 300-1050 MPa (Akiba para 36). Akiba therefore teaches that his composition allows for overlapping compressive stress and depth of layer in an overlapping thickness as the second pane of Fisher. Further, Akiba teaches that these ranges for the different compositional elements have various benefits such as improved viscosity (neither to thin or too thick) (Akiba para 50-51), homogenous melting of the glass (Akiba para 52-53), and desired rate of ion exchange (Akiba para 72-74). Akiba finally teaches that this composition allows for these compressive stress and depth of layer values without any further post-processing (Akiba para 30), such as polishing (Akiba para 11). It would be obvious to one of ordinary skill in the art to utilize the glass composition of Akiba as the second layer glass composition of Fisher because this would provide Fisher with a chemically strengthened glass layer meeting the required depth of layer and compressive stress without the need for post-processing, such as polishing, while also providing processing benefits such as desired viscosity, homogenous melting, and rate of ion exchange.
Finally, one of ordinary skill in the art would have considered the invention to have been obvious because the compositional proportions taught by Fisher in view of Akiba overlaps with the instantly claimed compositional proportions and is therefore considered to establish a prima facie case of obviousness. It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, see MPEP 2144.05.
Regarding claims 5, 8, and 25, Fisher in view of Akiba teaches a laminated glass pane as above for claim 1. Fisher further teaches thin transparent laminates for use as windows (Fisher para 2), where the laminate comprising first and second glass layers (Fisher para 60) sandwiching an interlayer (Fisher para 30) such that a second major surface of the first glass sheet faces a first major surface of the second glass sheet (Fisher fig 2, 3). Additionally, Fisher teaches that the thickness of each glass layer may be from 0.3-4 mm, including all sub-ranges therebetween, and thus overlaps with the claimed range of greater than 2.6 mm to less than 8mm (Fisher para 33, 34) for the first pane of glass and a range 0.3-1.0 mm for the second pane, where the second pane is thinner than the first pane (Fisher para 34). 
Regarding the first pane thickness, one of ordinary skill in the art would have considered the invention to have been obvious because the thickness taught by Fisher overlaps with the instantly claimed thickness and therefore is considered to establish a prima facie case of obviousness. It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, see MPEP 2144.05.
 Regarding the second pane thickness, prior art which teaches a range within, overlapping, or touching the claimed range anticipates if the prior art range discloses the claimed range with sufficient specificity, see MPEP 2131.03. It is noted that when prior art provides ranges within the claimed range, it is considered anticipatory even when the examples of the prior art do not necessarily anticipate. "A reference is not limited to the disclosure of specific working examples.” In re Mills, 470 F.2d 649, 651 (CCPA 1972); see also Susi, 440 F.2d at 446 n.3 (explaining that disclosed examples do not necessarily constitute a teaching away from a reference’s broader disclosure).
Finally, Fisher teaches that the surface of either or both substrates may have a CS of about 50-800 MPa (Fisher para 68, 72), which overlaps with the ranges provided in Applicant’s Table 1. Fisher further provides examples where one substrate may have a surface CS of 50-200MPa and a second substrate may further have a CS of 600-800 MPa and a DOL of 35-70 µm (Fisher para 68, 72) One of ordinary skill in the art would have considered the invention to have been obvious because the CS taught by Fisher overlaps with the instantly claimed CS and therefore is considered to establish a prima facie case of obviousness. It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, see MPEP 2144.05.
Fisher is silent with respect to the second sheet of chemically strengthened glass having a composition of 66-72 mol% SiO2, 1-4 mol% Al2O3, 8-15 mol% MqO, 1-8 mol% CaO, 12-16 mol% Na2O or where the second sheet of glass has a composition comprising (by weight) 58% to 70% SiO2, 5% to 15% Al2O3, 12% to 18% Na2O, 0.1% to 5% K2O, 4% to 10% MqO and 0% to 1% CaO with the provisos that the sum of the Al2O3 and MqO exceeds 13% by weight, that the sum of the amounts of Al2O3 plus MgO divided by the amount of K2O exceeds 3 and that the sum of the Na2O plus K2O plus MqO exceeds 22% by weight.
Fisher and Akiba are related in the field of aluminosilicate glasses that have been strengthened. Akiba teaches a strengthened aluminosilicate glass with a composition of 50-74 mol% SiO2 (Akiba para 50-51), 1-10 mol% Al2O3 (Akiba para 52-53), 2-15 mol% MgO (Akiba para 72-73), 1-10 mol% CaO (Akiba para 74), and 6-14 mol% Na-2O (Akiba para 55-56), where the total of MgO and CaO should be 7-15 mol% (Akiba para 76). While Akiba does not explicitly teach the claimed amount of CaO/(MgO + CaO) being 0.1-0.4, as Akiba teaches overlapping ranges with the required amounts of both MgO and CaO, there would exist embodiments which further meet the claimed relationship between the two oxides. Akiba teaches that a glass of this composition and with a thickness from 0.02-1 mm (Akiba para 35) may be chemically tempered to have a depth of layer of at least 20 µm (Akiba para 36) with a surface stress of 300-1050 MPa (Akiba para 36). Akiba therefore teaches that his composition allows for overlapping compressive stress and depth of layer in an overlapping thickness as the second pane of Fisher. Further, Akiba teaches that these ranges for the different compositional elements have various benefits such as improved viscosity (neither to thin or too thick) (Akiba para 50-51), homogenous melting of the glass (Akiba para 52-53), and desired rate of ion exchange (Akiba para 72-74). Akiba finally teaches that this composition allows for these compressive stress and depth of layer values without any further post-processing (Akiba para 30), such as polishing (Akiba para 11). It would be obvious to one of ordinary skill in the art to utilize the glass composition of Akiba as the second layer glass composition of Fisher because this would provide Fisher with a chemically strengthened glass layer meeting the required depth of layer and compressive stress without the need for post-processing, such as polishing, while also providing processing benefits such as desired viscosity, homogenous melting, and rate of ion exchange.
Finally, one of ordinary skill in the art would have considered the invention to have been obvious because the compositional proportions taught by Fisher in view of Akiba overlaps with the instantly claimed compositional proportions and is therefore considered to establish a prima facie case of obviousness. It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, see MPEP 2144.05.
Regarding claims 11 and 18, Fisher in view of Akiba teaches a laminated glass pane as above for claim 5. Fisher further illustrates that the interlayer is coextensive with the substrate layers (Fisher 2, 3), i.e. contiguous edges, and does not teach that the interlayer is larger or smaller than the substrate layers.
Regarding claim 12, Fisher in view of Akiba teaches a laminated glass pane as above for claim 5. Fisher further teaches that the at least one interlayer may be PVB, EVA, PU, or PC with a thickness of 0.3-2.5 mm (Fisher para 37, 49). One of ordinary skill in the art would have considered the invention to have been obvious because the thickness taught by Fisher overlaps with the instantly claimed thickness and therefore is considered to establish a prima facie case of obviousness. It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, see MPEP 2144.05.
Regarding claims 13-15, Fisher in view of Akiba teaches a laminated glass pane as above for claim 5. Fisher further teaches that the laminate as a whole may include UV and infrared absorbers (i.e. solar control components (Fisher para 49, 95), or that the interlayers (Fisher para 49, 52-54) and glass/substrates (Fisher para 95) may each independently have solar/UV/infrared controlling elements (Fisher para 49, 52-54, 95).
Regarding claims 16 and 17, Fisher in view of Akiba teaches a laminated glass pane as above for claim 13. Fisher further teaches that the interlayer may be divided into additional sublayers (Fisher para 43, 46, 49) arranged as a core or center layer with outer layer(s) on each side (Fisher para 46), and that any or all of the interlayers may have UV and infrared controlling elements (“functional inclusions”) (Fisher para 49).
Regarding claim 20, Fisher in view of Akiba teaches a laminated glass pane as above for claim 1. Fisher further teaches that the laminate may be used in vehicle openings (Fisher para 7, 12, 30) via adhesives and other fixing means (Fisher para 98).
Regarding claims 22 and 23, Fisher in view of Akiba teaches a laminated glass pane as above for claims 1 and 5. Fisher further teaches that both the first and second sheets of glass may be strengthened thermally by heating one or both of the substrates and blowing/directing cooler fluid, such as ambient air against or across the surface of the glass (Fisher para 67). Further, this is a product-by-process type limitation and “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” (In re Thorpe, 227 USPQ 964,966). Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113.

Claims 10 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Fisher in view of Akiba as applied to claims 1 and 5 above, and further in view of Seibers et al. (US 2005/0143247).
Regarding claims 10 and 21, Fisher in view of Akiba teaches a laminated glass pane as above for claims 1 and 5. Fisher further teaches the composition values for each component are: 58-75 mol% SiO-2; 2-17 mol% Al2O3; 0-8 mol% MgO; 0-10 mol% CaO; 0-20 mol% NaO-2 (Fisher para 86-89). If converted to wt%, one of ordinary skill in the art would expect these ranges to overlap and would have considered the invention to have been obvious because the relative composition taught by Fisher overlaps with the instantly claimed relative composition and therefore is considered to establish a prima facie case of obviousness. It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, see MPEP 2144.05.
Fisher in view of Akiba is silent with respect to the presence of Fe2O3.
Fisher in view of Akiba and Seibers are related in the field of transparent aluminosilicate glass-es. Seibers teaches that Fe2O3 may be included in an aluminosilicate glass in an amount of up to 200 ppm (0.02%) for coloration without impacting transparency (Seibers para 46). It would be obvious to one of ordinary skill in the art to modify the glass composition of Fisher in view of Akiba to include up to 200 ppm Fe2O3, as taught by Seibers, because this would provide the glass with coloration while still not impacting transparency.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Fisher et al. (US 2016/0250982) in view of Inoue (US 2014/0349058).
Regarding claim 26, Fisher teaches thin transparent laminates for use as windows (Fisher para 2), where the laminate comprising first and second soda-lime glass layers (Fisher para 60) sandwiching an interlayer (Fisher para 30) such that a second major surface of the first glass sheet faces a first major surface of the second glass sheet (Fisher fig 2, 3). Additionally, Fisher teaches that the thickness of each glass layer may be from 0.3-4 mm, including all sub-ranges therebetween, and thus specifically the claimed ranges of 1.4-2.6 mm (Fisher para 33, 34) for the first pane of glass and a range 0.3-1.0 mm for the second pane, where the second pane is thinner than the first pane. (Fisher para 34). 
 Prior art which teaches a range within, overlapping, or touching the claimed range anticipates if the prior art range discloses the claimed range with sufficient specificity, see MPEP 2131.03. It is noted that when prior art provides ranges within the claimed range, it is considered anticipatory even when the examples of the prior art do not necessarily anticipate. "A reference is not limited to the disclosure of specific working examples.” In re Mills, 470 F.2d 649, 651 (CCPA 1972); see also Susi, 440 F.2d at 446 n.3 (explaining that disclosed examples do not necessarily constitute a teaching away from a reference’s broader disclosure).
Fisher further illustrates that the interlayer is coextensive with the substrate layers (Fisher 2, 3), i.e. contiguous edges, and does not teach that the interlayer is larger or smaller than the substrate layers.
Further, because Fisher teaches the claimed thickness, it meets the claimed equations for CSmin, and CSmax-. This is due to how the claim and the equations are presented. The only defined variable that can be tested/altered is thickness (t), as a1 and b1 are given discrete values, without context or requirement that the values be directly related to the glass. That is, they read as a range of constants, not variables. As a result, any strengthened soda-lime-silicate glass which meets the rest of the claim and the claimed thickness would be capable of meeting the equation.
Finally, Fisher teaches that the surface of either or both substrates may have a CS of about 50-800 MPa (Fisher para 68, 72), which overlaps with the ranges provided in Applicant’s Table 1. Fisher further provides examples where one substrate may have a surface CS of 50-200MPa and a second substrate may further have a CS of 600-800 MPa and a DOL of 35-70 µm (Fisher para 68, 72) One of ordinary skill in the art would have considered the invention to have been obvious because the CS taught by Fisher overlaps with the instantly claimed CS and therefore is considered to establish a prima facie case of obviousness. It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, see MPEP 2144.05.
Fisher is silent with respect to the interlayer being coextensive with the second sheet of glass and non-coextensive with the first sheet of glass.
Fisher and Inoue are related in the field of laminated glasses. Inoue teaches a ‘stepped’ laminated glass, where the first sheet is larger than the second sheet, noting that this is a commonly requested feature by automakers (Inoue para 5), and further noting that this causes an issue where if the interlayer is coextensive with the larger pane of glass, the ‘unclamped’ (exposed) portion of the interlayer can cause undesirable visual reflection of light from certain angles (Inoue para 7, 9). To reduce or remove the visual reflection of light from the interlayer, Inoue teaches making the interlayer coextensive with the second, smaller, pane of glass rather than the first, larger (Inoue para 13) and that this holds even when the panes are of substantially similar profile (Inoue para 13-14). It would be obvious to one of ordinary skill in the art to modify the interlayer of Fisher to be coextensive with the smaller pane of glass rather than the larger pane of glass as taught by Inoue because this reduces or removes excess light reflection from the exposed portion of the interlayer film.

Response to Arguments
Applicant’s arguments with respect to claims 1, 4, 5,8, 10-18, and 20-26  have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B FIGG whose telephone number is (571)272-9882. The examiner can normally be reached on M-Th 9a-6p Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571) 270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.B.F/Examiner, Art Unit 1781 9/23/22

/ALICIA J SAWDON/Primary Examiner, Art Unit 1781